.Per Curiam.
This is an appeal from an order of the district court for Lancaster county confirming a sale of real estate made in pursuance of a decree of foreclosure. The objection to the appraisement, grounded on the fact that all taxes lawfully charged against the mortgaged premises were deducted from the gross value thereof, is manifestly without merit. Taxes upon land, whenever levied, take precedence of all other liens. The value of appellants’ interest in the property sold was, within the meaning of the appraisement law, the difference between its gross value and the amount of the county, city and other taxes charged against it. A right conclusion having been reached by the appraisers, we will not inquire into the character of the evidence upon which they relied. Sessions v. Irwin, 8 Nebr., 5; Stratton v. Reisdorph, 35 Nebr., 314. The contention that the sale should have been set aside because the special master by whom it was made had acted as attorney for the plaintiff can not be sustained. This objection was, in substance, a collateral attack on the decree, and for that reason properly overruled. State Nat. Bank v. Scofield, 9 Nebr., 499; Beatrice Paper Co. v. Beloit Iron Works, 46 Nebr., 900; Hoover v. Hale, 56 Nebr., 67. The order of confirmation is
Affirmed,.